Name: Commission Regulation (EEC) No 3104/80 of 28 November 1980 amending for the ninth time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 80 Official Journal of the European Communities No L 324/63 COMMISSION REGULATION (EEC) No 3104/80 of 28 November 1980 amending for the ninth time Regulation (EEC) No 1393/76 laying down detailed rules for the importation of products in the wine-growing sector originating in certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ( J ), as last amended by Regulation (EEC) No 2930/80 (2), and in particular Article 1 8 (7) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricul ­ tural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas pursuant to Article la of Commission Regu ­ lation (EEC) No 1393/76 (5), as last amended by Regu ­ lation (EEC) No 1581 /80 (6), special rates are used to convert into national currency the free-at-frontier refer ­ ence prices for imported liqueur wines ; whereas, however, the said Article lays down that the free-at ­ frontier reference prices for liqueur wines originating in Cyprus and called in the producer country 'Cyprus Sherry' are to be converted into national currency by means of the representative rate ; Whereas, firstly, a special system has been laid down for the liqueur wines called 'Cyprus Sherry', since these wines can only be marketed in two Member States on account of their special economic situations ; whereas, secondly, the movement of certain currencies could aggravate the difficulties in marketing ; whereas the special rates for converting the free-at-frontier reference price into national currency should accord ­ ingly be applied in respect of the said liqueur wines ; Whereas, in order to simplify administration, the special rates should be fixed by a separate Regulation rather than by amendment of the Annex to Regula ­ tion (EEC) No 1393/76 on the occasion of each fixing ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1393/76 is hereby amended as follows : 1 . Article la ( 1 ) is hereby replaced by the following text : 'Article la 1 . Notwithstanding Article 2 of Regulation No 129 , as far as liqueur wines within the meaning of Additional Note 4 (c) to Chapter 22 of the Common Customs Tariff are concerned, the rate to be employed for converting the free-at-frontier reference prices into national currency shall be the special rate referred to in paragraphs 2 and 3.' 2 . The second subparagraph of Article la (4) is hereby deleted. 3 . Annex III is hereby deleted . Article 2 This Regulation shall enter into force on 3 December 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 November 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) OJ No L 305, 14. 11 . 1980, p. 1 . ( 3 ) OJ No 106, 30 . 10 . 1962, p . 1553/62 . (4) OJ No L 263 , 19 . 9 . 1973, p. 1 . (5 ) OJ No L 157, 18 . 6 . 1976, p. 20 . ( 6) OJ No L 158 , 25 . 6 . 1980, p. 12 .